Plaintiff in error was informed against in the Criminal Court of Record of Polk County for assault with intent to commit murder in the first degree. He was tried and convicted of assault with intent to commit murder in the second degree and sentenced to five years in the state penitentiary. He seeks relief from that judgment by writ of error.
Overruling the motion for new trial, the sufficiency of the evidence to sustain the verdict and the alleged misleading effect of certain charges given by the trial court are assigned as error.
We have examined the record and there appears ample evidence to support the verdict. Some of the charges fail to conform to good English usage but the whole charge was fair and conformed to a reasonably accurate statement of the law. If any error was committed, it was harmless for which reversal does not lie. Section 2812 Revised General Statutes of 1920 (Section 4499 Compiled General Laws of 1927).
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND BROWN, J., concur in the opinion and judgment.
  ELLIS, J., agrees to the conclusion of affirmance. *Page 429